Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
This Office Action is in response to applicant’s communication of 1/28/2022.  Currently amended claims 1-8, 11-18, and 21-24 are pending and in condition for allowance.  See below.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The claims in this application have been allowed because the prior art of record fails to disclose either singly or in combination the claimed apparatus of a catheter with  “…the reenforcement layer comprises a first braid and a second braid braided in an outer periphery of the first braid such that the reinforcement layer includes the first braid and second braid in an intermediate portion and a proximal side portion of the reinforcement layer in a longitudinal direction of the catheter body and that a cross- sectional area of each wire forming the second braid is larger than a cross sectional area of each wire forming the first braid…”.
The system including these specifics have not been found in the prior art of record.
The closest prior art reference is Shimogoami et al (US 2010/0094258 A1) and Terumo JP 2007-236472 A), however these references fail to disclose this feature above and the “braid is larger than a cross sectional area of each wire forming the first braid”, and further the configuration as specified in the applicants claims (see applicant's remarks of 1/28/2022 and pages 8-10 for distinctions).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP A GRAY whose telephone number is (571)272-7180.  The examiner can normally be reached on M-F 9-5 EST (FLEX).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PHILLIP A GRAY/Primary Examiner, Art Unit 3783